EXHIBIT 32.1 CERTIFICATIONS of the Chief Executive Officer and Chief Accounting Officer Pursuant to 18 U.S.C. Section 1350 Solely for the purposes of complying with 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, we, the undersigned Chief Executive Officer and Chief Accounting Officer of Regal Beloit Corporation (the “Company”), hereby certify, based on our knowledge, that the Quarterly Report on Form 10-Q of the Company for the Three Months Ended July 3, 2010 (the “Report”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Henry W. Knueppel Henry W. Knueppel Chairman and Chief Executive Officer /s/ Peter J. Rowley Peter J. Rowley Vice President, Controller Chief Accounting Officer Date:August 6, 2010
